Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered April 24, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]) and, in appeal No. 2, he appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the third degree (§ 220.39 [1]). Contrary to the contention of defendant with respect to both appeals, his guilty pleas were knowingly, voluntarily, and intelligently *1214entered (see People v Gathers, 9 AD3d 912 [2004], lv denied 3 NY3d 674 [2004]; People v Lewis, 296 AD2d 864 [2002], lv denied 98 NY2d 731 [2002]), and we perceive no basis in the record for disturbing them. Further, County Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty pleas (see CPL 220.60 [3]; see generally People v Selikoff, 35 NY2d 227, 239-241 [1974], cert denied 419 US 1122 [1975]). We have examined defendant’s remaining contentions and conclude that they are without merit. Present—Pigott, Jr., P.J., Green, Pine, Gorski and Lawton, JJ.